Citation Nr: 0637926	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  00-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.

A Board hearing was conducted August 2003 during which the 
veteran testified regarding his symptomatology.  A transcript 
of the hearing is of record.

In May 2004 the case was remanded by the Board for the 
development of additional evidence and to provide the veteran 
with a VA examination.  The case was returned to the Board in 
August 2005.


FINDING OF FACT

A chronic bilateral knee disorder was not demonstrated in-
service, and degenerative changes were not manifested to a 
compensably disabling degree within one year of separation 
from active duty.


CONCLUSION OF LAW

A chronic bilateral knee disorder was not incurred in or 
aggravated by active military service, and degenerative 
changes may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2001, July 
2001 and May 2004 correspondence fulfill the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was thereafter readjudicated in the June 2005 
supplemental statement of the case.  In this case, the 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection.  Hence, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which has 
been identified which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The service medical records indicated that in July 1980, the 
veteran complained of his knees "popping" out of place.  
Upon examination, there was no edema, effusion, crepitus or 
evidence of instability.  The veteran had full range of 
motion.  The  diagnosis was runner's knees.  The veteran was 
profiled for thirty days.

In January 1981, the veteran complained of pain in the left 
knee and was diagnosed with sore joints due to cold weather.  

A  February 1981 separation examination was negative for any 
complaints or diagnosis of a left or right knee disorder.

At an April 1981 VA examination, no orthopedic knee disorder 
was diagnosed.

In January and May 1990, the veteran was examined at First 
Care.  He reported swelling of the knees that seemed to come 
and go.  Upon examination the examiner notated no effusion 
and no edema.  The examiner's assessments were polyarthralgia 
of questionable etiology and acute rheumatoid arthritis 
versus gout.

In February 1993, the veteran was examined by Dr. Fred C. 
Crum.  The veteran complained of increasing pain, stiffness, 
and swelling in the right knee.  The appellant did not 
discuss his military service.  The pertinent diagnosis was 
probable recurrent gout arthropathy.

In May 1994, the veteran was examined by Dr. Crum complaining 
of intermittent bilateral knee pain with the left being worse 
than the right.  The veteran reported he sometimes had 
swelling and mild redness.  Upon examination, there was 
moderate crepitus but no swelling or edema around the left 
knee.  The doctor diagnosed the veteran with degenerative 
joint disease of the left knee.

In May 1997, the veteran was examined by Dr. Crum who 
diagnosed mild degenerative joint disease of the knees.  

In August 1997, the veteran underwent a VA examination 
complaining of pain in his left knee.  He reported a history 
of in-service knee trouble which had been increasing in 
severity in recent years.  The examination led to a diagnosis 
of minimal degenerative joint disease of the left knee.

In a June 1999 letter, Dr. Crum reported he had been the 
veteran's physician for almost 10 years and opined that the 
veteran's military medical records did support the 
possibility that his bilateral knee condition was related to 
military service.   

At a July 2000 examination performed by Doris Rice, M.D., the 
appellant reported injuring his knees as a paratrooper in the 
service.  A history of patellofemoral osteoarthritis per 
April 2000 x-ray study was noted.  Following an examination, 
Dr. Rice diagnosed patellofemoral osteoarthritis of the knees 
which may be related to paratrooper injuries.  In a July 2000 
comment she noted that the veteran's condition was secondary 
to paratrooping between 1974 and 1981, and she suspected this 
was contributing largely to his arthritic process.  

In May 2001, the veteran underwent a VA examination and 
presented with chronic bilateral hip, knee and left ankle 
pain.  The veteran reported this pain had existed for 20 
years after injuries received while on active duty.  X-rays 
revealed and the examiner diagnosed degenerative joint 
disease of the knees.  

In August 2003, the veteran testified at a Board hearing 
regarding his symptomatology.  The veteran testified that he 
injured his left knee while on a parachute jumping exercise.  
Subsequently, the veteran reported that his right knee began 
bothering him, possibly as a consequence of favoring the 
right knee over the left.  The veteran further testified that 
due to his knee condition, he was unable to exercise and had 
also missed days from work.

In April 2005, the veteran had a VA examination.  He reported 
a history of knee trouble.  Following an examination the 
assessment of the examiner was degenerative joint disease of 
both knees.  The examiner further concluded the veteran's 
left and/or right knee disorder was less likely as not (less 
than 50/50 probability) caused by or a result of his military 
service.  The examiner opined the veteran was last treated 
for his knee condition in 1981 while in the military and did 
not seek treatment again until 1993.  The examiner stated it 
was not possible to say that the minor knee conditions he was 
treated for while in the military were related to his current 
knee conditions which were diagnosed after 1993.

In August 2005, the veteran submitted medical records from 
Dr. Fred C. Crum and First Care.  The veteran stated he had 
indeed been treated for knee conditions from 1981 through 
1993 in contrast to the statement made by the April 2005 VA 
examiner.  

Additionally, the veteran submitted an August 2005 letter 
from his employer detailing his annual and sick leave due to 
his knee condition.  The veteran's supervisor reported that 
at least 90 percent of his absences were due to knee 
problems.  The supervisor reported the veteran was absent 
several times a month due to this condition.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

In a June 1999 letter, Dr. Crum reported seeing the veteran 
regarding his knee condition for almost 10 years, and he 
opined that the veteran's military medical records supported 
the possibility that his bilateral knee condition was related 
to military service.   While Dr. Crum states that there is a 
possibility of a connection, such a statement is too 
speculative to grant service connection.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (An opinion which fails to 
provide a definite casual connection may be characterized as 
non-evidence).

In July 2000, the veteran was examined by Dr. Rice and 
diagnosed with patellofemoral disease and degenerative joint 
disease of the knees. The doctor concluded the veteran's 
condition was secondary to paratrooping and she suspected 
this was contributing largely to his arthritic process.  Dr. 
Rice provided no basis or rationale for her conclusion and 
there is no evidence which shows that she considered the 
service medical records.  Thus, it is obvious that this 
examiner based her opinion solely on the history provided by 
the veteran.  "Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  For this reason, the medical statement of this 
physician is inadequate to establish a connection between the 
veteran's degenerative joint disease and service.

In contrast, in April 2005, the veteran underwent a VA 
examination with a diagnosis of  degenerative joint disease 
of both knees.  The examiner after examining the veteran and 
reviewing the claims file concluded that the left and/or 
right knee disorder was less likely as not (less than 50/50 
probability) caused by or a result of military service.  The 
examiner highlighted the fact that between 1981 and 1993 
there was no evidence that the appellant was treated for a 
knee disorder.  This opinion is assigned greater probative 
weight because it is based on both an examination of the 
appellant and a review of all of the evidence of record 
including the opinions offered by Doctors Crum and Rice.

Finally, it is well to note that a review of the private 
medical records does not show a continuity of symptoms 
between service discharge in 1981 and the present.  Indeed, 
the veteran did not present knee complaints until 1990, 
nearly 10 years after service.  As such, there was a 
considerable length of time between the veteran's separation 
from service and his initial presentation of disabling 
degenerative joint disease.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given the length of time between the veteran's 
separation from military service and his diagnosis of 
degenerative joint disease, the record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).

The claims are denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


